PER CURIAM.
Alfonso Dexter Strong appeals the trial court’s order denying his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the first three issues Strong raises without comment. We affirm Strong’s fourth issue without prejudice to him filing a motion for belated appeal in this court due to the alleged failure of his trial attorney to file a notice of appeal. See Fla. R.App. P. 9.140(j)(2)(F); State v. Trowell, 739 So.2d 77, 81 (Fla.1999).
PARKER, A.C.J., and NORTHCUTT and SALCINES, JJ., Concur.